Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Frankie Marie Miller, Individually and as              Appeal from the 76th District Court of Titus
 Representative of the Estate of T.J. Miller,           County, Texas (Tr. Ct. No. 36865). Opinion
 Appellant                                              delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Moseley participating.
 No. 06-15-00059-CV         v.

 John B. Mullen, M.D., and Titus Regional
 Medical Center, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JUNE 24, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk